Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 1 of 50 PageID 15216




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


  SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,
  v.                                                        Case No. 8:19-cv-448-VMC-CPT
  SPARTAN SECURITIES GROUP, LTD,
  ISLAND CAPITAL MANAGEMENT,
  CARL DILLEY, MICAH ELDRED, and
  DAVID LOPEZ,
         Defendants.
                               /

                           COURT’S INSTRUCTIONS TO THE JURY
                                         INSTRUCTION 1
  Members of the jury:

         It’s my duty to instruct you on the rules of law that you must use in deciding this case.

  When I have finished you will go to the jury room and begin your discussions, sometimes called

  deliberations.




                                                 1
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 2 of 50 PageID 15217




                                         INSTRUCTION 2
         Your decision must be based only on the evidence presented here. You must not be

  influenced in any way by either sympathy for or prejudice against anyone.

         You must follow the law as I explain it — even if you do not agree with the law — and you

  must follow all of my instructions as a whole. You must not single out or disregard any of the

  instructions on the law.

         The fact that a corporation is involved as a party must not affect your decision in any way.

  A corporation and all other persons stand equal before the law and must be dealt with as equals

  in a court of justice. When a corporation is involved, of course, it may act only through people as

  its employees; and, in general, a corporation is responsible under the law for the acts and

  statements of its employees that are made within the scope of their duties as employees of the

  company.




                                                  2
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 3 of 50 PageID 15218




                                        INSTRUCTION 3
         Your decision must be based only on the evidence presented here. You must not be

  influenced in any way by either sympathy for or prejudice against anyone.

         You must follow the law as I explain it – even if you do not agree with the law – and you

  must follow all of my instructions as a whole. You must not single out or disregard any of the

  instructions on the law.

         The fact that a governmental entity or agency is involved as a party must not affect your

  decision in any way. A governmental agency and all other persons stand equal before the law

  and must be dealt with as equals in a court of justice. When a governmental agency is involved,

  of course, it may act only through people as its employees; and, in general, a governmental

  agency is responsible under the law for the acts and statements of its employees that are made

  within the scope of their duties as employees of the governmental agency.




                                                 3
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 4 of 50 PageID 15219




                                         INSTRUCTION 4
         As I said before, you must consider only the evidence that I have admitted in the case.

  Evidence includes the testimony of witnesses and the exhibits admitted. But anything the lawyers

  say is not evidence and isn’t binding on you.

         You shouldn’t assume from anything I’ve said that I have any opinion about any factual

  issue in this case. Except for my instructions to you on the law, you should disregard anything I

  may have said during the trial in arriving at your own decision about the facts.

         Your own recollection and interpretation of the evidence is what matters.

         In considering the evidence you may use reasoning and common sense to make

  deductions and reach conclusions. You shouldn’t be concerned about whether the evidence is

  direct or circumstantial.

         “Direct evidence” is the testimony of a person who asserts that he or she has actual

  knowledge of a fact, such as an eyewitness.

         “Circumstantial evidence” is proof of a chain of facts and circumstances that tend to prove

  or disprove a fact. There’s no legal difference in the weight you may give to either direct or

  circumstantial evidence.




                                                  4
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 5 of 50 PageID 15220




                                          INSTRUCTION 5
           When I say you must consider all the evidence, I don’t mean that you must accept all the

  evidence as true or accurate. You should decide whether you believe what each witness had to

  say, and how important that testimony was. In making that decision you may believe or disbelieve

  any witness, in whole or in part. The number of witnesses testifying concerning a particular point

  doesn’t necessarily matter.

           To decide whether you believe any witness I suggest that you ask yourself a few

  questions:

     (1)    Did the witness impress you as one who was telling the truth?
     (2)    Did the witness have any particular reason not to tell the truth?
     (3)    Did the witness have a personal interest in the outcome of the case?
     (4)    Did the witness seem to have a good memory?
     (5)    Did the witness have the opportunity and ability to accurately observe the things he or
            she testified about?
     (6)    Did the witness appear to understand the questions clearly and answer them directly?
     (7)    Did the witness’s testimony differ from other testimony or other evidence?




                                                  5
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 6 of 50 PageID 15221




                                        INSTRUCTION 6
         You should also ask yourself whether there was evidence that a witness testified falsely

  about an important fact. And ask whether there was evidence that at some other time a witness

  said or did something, or didn’t say or do something, that was different from the testimony the

  witness gave during this trial.

         But keep in mind that a simple mistake doesn’t mean a witness wasn’t telling the truth as

  he or she remembers it. People naturally tend to forget some things or remember them

  inaccurately. So, if a witness misstated something, you must decide whether it was because of

  an innocent lapse in memory or an intentional deception. The significance of your decision may

  depend on whether the misstatement is about an important fact or about an unimportant detail.




                                                 6
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 7 of 50 PageID 15222




                                         INSTRUCTION 7
        It is proper for a lawyer to meet with any witness in preparation for trial.




                                                 7
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 8 of 50 PageID 15223




                                          INSTRUCTION 8
         When scientific, technical, or other specialized knowledge might be helpful, a person who

  has special training or experience in that field is allowed to state an opinion about the matter.

         But that doesn’t mean you must accept the witness’s opinion. As with any other witness’s

  testimony, you must decide for yourself whether to rely upon the opinion.




                                                   8
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 9 of 50 PageID 15224




                                         INSTRUCTION 9
         During the trial, you were presented a deposition by a video or by reading the transcript.

  A deposition is a witness’s sworn testimony that is taken before the trial. During a deposition,

  the witness is under oath and swears to tell the truth, and the lawyers for each party may ask

  questions. A court reporter is present and records the questions and answers.

         The depositions of Carl Dilley, taken on July 20, 2020; David Lopez, taken on July 27, 2020;

  Micah Eldred, taken on July 17, 2020, and the sworn testimony of Carl Dilley, taken on October

  17, 2017; David Lopez, taken on October 18, 2017 and May 9, 2018; and Micah Eldred, taken on

  October 17, 2017 have been presented to you by reading the transcript. Deposition testimony is

  entitled to the same consideration as live testimony, and you must judge it in the same way as if

  the witness was testifying in court.

         Do not place any significance on the behavior or tone of voice of any person who read the

  questions or answers.




                                                  9
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 10 of 50 PageID 15225




                                         INSTRUCTION 10
         Sometimes the parties have agreed that certain facts are true. This agreement is called a

  stipulation. You must treat these facts as proved for this case. The parties have stipulated to the

  following facts:

         1. During the time relevant to this case, Spartan Securities Group, LTD (“Spartan”) was

             registered with the SEC as a broker-dealer and Island Capital Management LLC

             (“Island”) was registered with the SEC as a transfer agent.

         2. Spartan and Island share certain office space, computer systems, officers, and

             employees.

         3. Carl Dilley was a registered principal of Spartan and the President of Island.

         4. Micah Eldred was a registered principal of Spartan and the Chief Executive Officer of

             Island.

         5. In 2007, Alvin Mirman consented to being barred by FINRA from association with any

             FINRA member.

         6. In 2016, both Alvin Mirman and Sheldon Rose pled guilty to criminal charges of

             conspiracy to commit securities fraud in connection with their respective participation

             in fraudulent schemes. Mirman pled guilty to conspiracy to commit securities fraud

             concerning 10 companies at issue in this case. Rose pled guilty to conspiracy to

             commit securities fraud concerning 14 companies at issue in this case.

         7. In 2018, the SEC brought suit against Michael Daniels and Diane Harrison, husband

             and wife, alleging they manufactured and made misrepresentations related to at least

             five undisclosed blank check companies at issue in this case. As a result of the SEC


                                                  10
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 11 of 50 PageID 15226




           action, Daniels and Harrison consented to a Judgment but neither admitted nor

           denied the SEC’s allegations.

        8. In 2018, the SEC entered, by consent, a cease-and-desist order, officer and director

           bar and penny stock bar against Andy Fan, and ordered him to pay a civil money

           penalty of $140,000. Fan consented to the order but neither admitted nor denied the

           factual assertions made by the SEC. The SEC’s action related to Fan’s conduct with

           respect to certain of the companies at issue in this case.

        9. Spartan’s written procedures list a number of red flags, including if Spartan “receives

           substantially similar offering documents from different issuers with” the same

           attorney, officers, directors, and/or shareholders because “[i]t is not uncommon for

           the same individuals to be involved in multiple microcap frauds.”

        10. Spartan’s written policies (which incorporates verbatim SEC Release No. 34-41110,

           1999 WL 95487) expressly state: “If [Spartan] realizes after reviewing the information

           for several issuers that the same individuals are involved with these entities, [Spartan]

           should make further inquiries to determine whether it has a reasonable basis to

           believe that the issuer information is accurate.” Another red flag is the “transfer of

           shares by control persons, as gifts, to third persons in order to help create a public

           market.”

        11. Spartan would gather a series of documents for Form 211 applications. Spartan

           gathered what it deemed to be appropriate information, and prepared a Form 211

           application related to the issuer. A registered representative would compile the

           documents, review them, and sign the 211 application.


                                                11
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 12 of 50 PageID 15227




        12. Mirman and/or Rose recruited a sole officer, director, employee, and majority

           shareholder (the “sole officer”) to act as CEO in name only for 14 companies at issue

           in this case. Mirman and/or Rose also prepared false and misleading registration

           statements (the “Forms S-1”) and subsequent SEC filings which falsely depicted the

           issuers as actively pursuing a variety of business plans, when the only plan from the

           onset was for the company to be sold as public vehicles.

        13. The Forms S-1 were effective for Kids Germ, Obscene Jeans, On the Move, Rainbow

           Coral, First Titan, Neutra, Aristocrat, First Social, Global Group, E-Waste Corp., First

           independence, Envoy Group, Changing Technologies, and First Xeris.

        14. The Forms S-1 for the companies had similar disclosures including number of shares

           issued, offering sizes, capitalization structures, assets, and operating budgets.

        15. Spartan filed Forms 211 applications with FINRA to initiate quotations in the common

           stock of the following 19 companies: Kids Germ, Obscene Jeans, On the Move,

           Rainbow Coral, First Titan, Neutra, Aristocrat, First Social, Global, E-Waste, First

           Independence, Changing Tech, First Xeris, Envoy Group, Dinello, Court Document,

           Wallbeds, Top to Bottom, and PurpleReal.

        16. Dilley signed the Forms 211 for 15 companies at issue in this case. Eldred signed the

           Forms 211 for 4 companies at issue in this case.

        17. After submission of the Forms 211, FINRA examiners requested information from

           Spartan in deficiency letters for the companies at issue. FINRA examiners were trained

           to look for SEC “red flags.” FINRA examiners could seek additional information




                                                12
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 13 of 50 PageID 15228




           concerning the application in a deficiency letter. Broker-dealers were expected to

           respond to deficiency letters.

        18. Spartan’s computer network maintains a specific Form 211 file folder organized by

           issuer. Spartan had registration statements and shareholder lists for issuers in its files.

        19. Daniels and Harrison have been friends with Eldred for at least 10 years. Harrison

           and Eldred’s wife had each been the sole officer of an issuer that was later acquired.

           Eldred was aware that Daniels and Harrison, through Daniels’s law practice, were

           active in the reverse merger business and had consummated a number of reverse

           mergers prior for clients who wanted to enter the public market.

        20. Mirman and Rose forwarded documents involved with the Form 211 process as

           requested by Spartan. Diane Harrison and her husband, Michael Daniels, requested

           Spartan file Form 211 applications for five issuers—Dinello, Court, Quality Wallbeds,

           Top to Bottom, and PurpleReal.

        21. FINRA examiners reviewed all the Form 211 applications for the 19 issuers. FINRA

           issued comment letters for each but cleared for quotation all the issuers except

           PurpleReal. The SEC obtained a stop order against PurpleReal.

        22. After an issuer was cleared for quotation, Spartan acted as the exclusive market-

           maker for the issuer for 30 days.

        23. Each Daniels/Harrison Company had an overlapping shareholder roster (up to 26 of

           29 of the same shareholders).

        24. Island served as the transfer agent for the following 16 companies: Kids Germ,

           Obscene Jeans, On the Move, Rainbow Coral, First Titan, Neutra, Aristocrat, First


                                                 13
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 14 of 50 PageID 15229




           Social, Global, E-Waste, First Independence, Changing Tech, Dinello, Court Document,

           Wallbeds, and Top to Bottom.

        25. According to Island’s policies and procedures, all transfer records and shareholder lists

           are the “highly confidential” property of the issuer, and “shall not be given to

           unauthorized parties under any circumstances.” Moreover, Island’s policies and

           procedures stated that “[s]hareholders may inquire about shares they own

           personally, but may not be provided with information concerning any other

           shareholder.”

        26. Island’s policies and procedures provided that shares without restrictive legend “can

           NOT be issued in the name of an insider”. Island Stock Transfer training materials

           reiterated that “Insiders ALWAYS have restricted stock” (emphasis in original).

        27. DTC held stock certificates in trust for eligible issuers to facilitate easier transfers of

           securities.

        28. In 2012, SEC examiners conducted an on-site examination of Spartan. SEC examined

           Island during the same period as Spartan. Examiners requested records for Aristocrat,

           First Titan and Neutra.




                                                  14
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 15 of 50 PageID 15230




                                      INSTRUCTION 11
         Certain exhibits in the form of charts, summaries, calculations and the like have been

  received in evidence. Such exhibits are received in evidence where voluminous writings,

  documents, and records are involved. These exhibits are available for your assistance and

  convenience in considering the evidence. But that does not mean you must accept any chart,

  summary, or calculation. As with any other evidence, you must decide for yourself whether to

  rely upon them.




                                               15
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 16 of 50 PageID 15231




                                         INSTRUCTION 12
         In this case it is the responsibility of the SEC to prove every essential part of its claims by

  a “preponderance of the evidence.” This is sometimes called the “burden of proof” or the

  “burden of persuasion.”

         A “preponderance of the evidence” simply means an amount of evidence that is enough

  to persuade you that the SEC’s claims are more likely true than not true.

         If the proof fails to establish any essential part of a claim or contention by a

  preponderance of the evidence, you should find against the SEC.

         When more than one claim is involved, you should consider each claim separately.

         In deciding whether any fact has been proved by a preponderance of the evidence, you

  may consider the testimony of all of the witnesses, regardless of who may have called them, and

  all of the exhibits received in evidence, regardless of who may have produced them.

         If the proof fails to establish any essential part of the SEC’s claims by a preponderance of

  the evidence, you should find for Spartan, Island, Dilley, Eldred, or Lopez as to that claim.




                                                   16
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 17 of 50 PageID 15232




                                         INSTRUCTION 13
         In this case, the SEC brings fourteen (14) claims, or counts. Count I is brought under

  Section 15(c)(2) and Rule 15c2-11 of the Exchange Act against Spartan. Count II is brought against

  Dilley, Eldred, and Lopez for aiding and abetting Spartan’s violations of Section 15(c)(2) and Rule

  15c2-11 of the Exchange Act. Counts III and IV are brought under Sections 17(a)(1) and 17(a)(3),

  respectively, of the Securities Act of 1933 against Spartan, Island, Dilley, and Eldred. Counts V,

  VI, and VII are brought under Section 10(b) of the Exchange Act and Exchange Act Rules 10b-5(a),

  10b-5(b), and 10b-5(c) against Spartan, Island, Dilley, and Eldred. Counts VIII, IX, and X are

  brought against Spartan, Island, Dilley, and Eldred for aiding and abetting violations of Section

  17(a)(1), (2), and (3) of the Securities Act of 1933 by Alvin Mirman (“Mirman”), Sheldon Rose

  (“Rose”), Michael Daniels (“Daniels”), Andy Fan (“Fan”), or Diane Harrison (“Harrison”). Counts

  XI, XII, and XIII are brought against Spartan, Island, Dilley, and Eldred for aiding and abetting

  violations of Section 10(b) and Rule 10b-5(a), (b), and (c) of the Exchange Act by Mirman, Rose,

  Daniels, Fan, or Harrison. Count XIV is brought against Spartan, Island, and Dilley under Sections

  5(a) and 5(c) of the Securities Act of 1933.

         If you find the SEC has proved one or more of its claims against one or more of the

  Defendants, I alone will determine the remedy or remedies to impose at a later date.




                                                  17
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 18 of 50 PageID 15233




                                           INSTRUCTION 14
             In Count I, the SEC claims that Spartan violated Section 15(c)(2) and Rule 15c2-11 of the

  Securities and Exchange Act of 1934.

             The Exchange Act is a federal statute that allows the SEC to enact rules and regulations

  prohibiting certain conduct in the purchase or sale of securities.

             Section 15(c)(2)(A) of the Exchange Act prohibits broker-dealers from inducing or

  attempting to induce the purchase or sale of any security by means of any fraudulent, deceptive,

  or manipulative act or practice, or making any fictitious quotation.

             Rule 15c2-11, requires broker-dealers, before initiating a quoted market in an issuer’s

  security, to obtain specific documents and information about the issuer. Spartan acquired the

  relevant documents and information about the issuer.

             This information must be reviewed together with any other material information

  (including adverse information) regarding the issuer which came to Spartan’s knowledge or

  possession before the publication or submission of the quotation.

             To prove a claim under Section 15(c)(2) and Rule 15c2-11 of the Securities and Exchange

  Act of 1934, the SEC must prove each of the following facts by a preponderance of the evidence:

     (i)        Spartan was a broker or dealer; and

     (ii)       Spartan published a quotation for a security or, directly or indirectly, submitted a
                quotation for publication, in any quotation medium; and

     (iii)      Based upon a review of the documents and information specified in the rule, including
                any adverse information in its possession, Spartan lacked a reasonable basis under
                the circumstances for believing that:

                        i. The documents and information specified in the rule were accurate in all
                           material respects, and


                                                      18
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 19 of 50 PageID 15234




                    ii. The sources of the documents and information specified in the rule were
                        reliable.

         In general, a corporation is responsible under the law for the acts and statements of its

  employees that are made within the scope of their duties as employees of the company.



         .




                                                19
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 20 of 50 PageID 15235




                                          INSTRUCTION 15
         In Count II, the SEC claims that Carl E. Dilley, Micah J. Eldred, and David D. Lopez aided

  and abetted Spartan’s violations of Section 15(c)(2) and Rule 15c2-11 of the Exchange Act.

         Dilley, Eldred, and Lopez may be liable for these violations – even if they personally did

  not commit the violations – if you find that they aided and abetted someone else (such as

  Spartan) who committed the violations.

         To prove this claim, the SEC must prove each of the following facts by a preponderance

  of the evidence:

         First, you must find that, Spartan violated Section 15(c)(2) and Rule 15c2-11 of the

  Exchange Act;

         Second, you must find that Dilley, Eldred, and Lopez were aware that they were part of

  an overall activity that was improper; and

         Third, you must find that Dilley, Eldred, and Lopez knowingly and substantially assisted

  Spartan’s violations of Section 15(c)(2) and Rule 15c2-11 of the Exchange Act.

         The first element requires the SEC to prove that Spartan violated Section 15(c)(2) and Rule

  15c2-11 of the Exchange Act. The SEC’s allegations in this count are identical to its allegations

  against Spartan in Count I. Therefore, your decision on Count I as to Spartan will determine your

  decision as to Spartan in this Count.

         The second element requires the SEC to prove that Dilley, Eldred, and Lopez were aware

  that they were part of an overall activity that was improper. To prove awareness, the SEC must

  prove that Dilley, Eldred, and Lopez knew or were severely reckless in not knowing that they were

  part of an overall improper activity.


                                                 20
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 21 of 50 PageID 15236




         For the purposes of this Count, the term “knowingly” means that Dilley, Eldred, and Lopez

  acted with the intent to participate in an overall improper activity. A person does not act

  knowingly if he acted inadvertently, carelessly, or by mistake.

         For the purposes of this Count, to act with “severe recklessness” means to engage in

  conduct that involves an extreme departure from the standard of ordinary care. A person acts

  with reckless disregard if it is obvious that an ordinary person under the circumstances would

  have realized that he was participating in an overall improper activity.

         The SEC may prove any of the Defendants acted knowingly or severely recklessly by

  proving, by a preponderance of the evidence, that a Defendant deliberately closed his eyes to

  what would otherwise have been obvious to him. No one can avoid liability under the securities

  laws by deliberately ignoring what is obvious. If a Defendant has his suspicion aroused but then

  deliberately omits to make further inquiries, because he wishes to remain in ignorance, he is

  deemed to have knowledge. You may infer knowledge of the existence of a fact if a Defendant

  (1) subjectively believed that there is a high probability that a fact exists and (2) took deliberate

  actions to avoid learning that fact. If you find by a preponderance of the evidence that a

  Defendant intentionally avoided knowledge or enlightenment, you may find that Defendant

  acted knowingly or severely recklessly.

         As to the third element, the term “substantial assistance” means that, when based upon

  all of the circumstances surrounding the conduct in question, Dilley, Eldred, and Lopez’s actions

  were a substantial causal factor in bringing about Spartan’s violations of Section 15(c)(2) and Rule

  15c2-11.




                                                   21
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 22 of 50 PageID 15237




                                         INSTRUCTION 16
         In Count III, the SEC claims that Spartan, Island, Dilley, and Eldred violated Section 17(a)

  (1) of the Securities Act of 1933.


         The Securities Act is a federal statute prohibiting certain conduct in the offer or sale of

  securities. Section 17(a)(1) makes it unlawful for a person to employ any device, scheme, or

  artifice to defraud in connection with the offer or sale of any security.


         A “security” is an investment in a commercial, financial, or other business enterprise with

  the expectation that profits or other gain will be produced by others. Some common types of

  securities are stocks, bonds, debentures, warrants, and investment contracts.

         To prove a claim under Section 17(a)(1) of the Securities Act, the SEC must prove each of

  the following facts by a preponderance of the evidence:

         First, you must find that Spartan, Island, Dilley, or Eldred used an instrumentality of

  interstate commerce in connection with the offer to sell or sale of a security.

         Second, you must find that Spartan, Island, Dilley, or Eldred used a device, scheme, or

  artifice to defraud someone in connection with the offer to sell or sale of a security.

         And third, you must find that Spartan, Island, Dilley, or Eldred acted knowingly or with

  severe recklessness.

         Now I’ll provide you with some additional instructions to help you as you consider the

  facts the SEC must prove.

         For the first element – that an instrumentality of interstate commerce was used in

  connection with the offer to sell or sale of a security – you must use these definitions:



                                                   22
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 23 of 50 PageID 15238




          “Instrumentality of interstate commerce” means the use of the mails, telephone,

  Internet, or some other form of electronic communication, an interstate delivery system such as

  Federal Express or UPS or a facility of a national securities exchange such as the New York Stock

  Exchange or NASDAQ or an inter-dealer electronic-quotation-and-trading system in the over-the-

  counter securities market. It’s not necessary that the facility of a national securities exchange

  was the means by which Spartan, Island, Dilley, or Eldred used a device, scheme, or artifice to

  defraud someone. It’s only necessary that the facility was used in some phase of the transaction.

          The terms “sale” or “sell” mean the transfer of a security for value. This includes the

  contract for sale for value or any other disposition for value of a security or interest in a security.

  An “offer,” “offer to sell,” or “offer for sale” means attempting to dispose of a security or an

  interest in a security for value by inviting buyers.

          For the second element, the SEC must prove that Spartan, Island, Dilley, or Eldred used a

  device, scheme, or artifice to defraud in the offer to sell or sale of a security. The SEC does not

  need to identify any particular offer to sell or sale of securities by a specific person, including

  Spartan, Island, Dilley, or Eldred. Rather, it’s enough if the SEC proves that the device, scheme,

  or artifice to defraud Spartan, Island, Dilley, or Eldred used or employed involved, or touched in

  any way, the offer to sell or sale of securities.

          The SEC has alleged that Spartan, Island, Dilley, or Eldred violated Section 17(a) of the

  Securities Act when Dilley schemed with Mirman and Rose, and Eldred schemed with Daniels,

  Fan and Harrison, to defraud the public that the Mirman/Rose Companies and

  Daniels/Harrison/Fan Companies were operating businesses with independent management and

  shareholders, rather than undisclosed “blank check” or “shell” companies for sale. The SEC


                                                      23
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 24 of 50 PageID 15239




  contends that in furtherance of the Mirman/Rose scheme, Spartan and Dilley signed and

  submitted false Form 211 applications to FINRA; Spartan, Island and Dilley contributed to false

  DTC applications; Dilley found potential shell buyers; Dilley and Island signed an escrow

  agreement and false attestation letters for shell buyers; and Dilley and Island effectuated the

  bulk transfer of the entire deceptive public float of Mirman/Rose Companies to shell buyers. The

  SEC alleges that Spartan and Eldred similarly schemed with Daniels, Harrison, and Fan by filing

  false Forms 211 with FINRA, all in support of the manufacture of undisclosed blank check

  companies – one of which Eldred expressly proposed to acquire himself while its Form 211 was

  pending.

         The SEC claims that Spartan Securities and Island Stock Transfer provided various services

  which were critical to the Mirman/Rose and Daniels/Harrison/Fan shell factories, including filing

  a Form 211 application with FINRA to demonstrate compliance with Rule 15c2-11. Finally, the

  SEC contends that Spartan, Dilley and Eldred Securities also had information that undermined

  any reasonable basis that the information required by Rule 15c2-11 was materially accurate and

  from a reliable source.

         A “scheme” is a design or plan formed to accomplish some purpose. A “device,” when

  used in an unfavorable sense, is a “trick” or “fraud.” Put another way, the term “device, scheme,

  or artifice to defraud” would refer to any plan or course of action that involves (1) false or

  fraudulent pretenses, (2) untrue statements of material facts, (3) omissions of material facts, or

  (4) representations, promises, and patterns of conduct calculated to deceive.




                                                 24
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 25 of 50 PageID 15240




          A “misrepresentation” is a statement that is not true. An “omission” is the failure to state

  facts that would be necessary to make the statements made by the Defendants not misleading

  to the Plaintiff.

          A misstatement or omission of fact is “material” if there is a substantial likelihood that a

  reasonable investor would attach importance to the misrepresented or omitted fact in

  determining his course of action. Put another way, there must be a substantial likelihood that a

  reasonable investor would view the misstated or omitted fact’s disclosure as significantly altering

  the total mix of available information. A minor or trivial detail is not a “material fact.”

          For the third element, the SEC must prove that Spartan, Island, Dilley, or Eldred acted

  knowingly or with severe recklessness. The term “knowingly” means that Spartan, Island, Dilley,

  or Eldred acted with an intent to deceive, manipulate, or defraud. But Spartan, Island, Dilley, or

  Eldred didn’t act knowingly if they acted inadvertently, carelessly, or by mistake.

          To act with “severe recklessness” means to engage in conduct that involves an extreme

  departure from the standard of ordinary care. A person acts with reckless disregard if it’s obvious

  that an ordinary person under the circumstances would have realized the danger and taken care

  to avoid the harm likely to follow.

          The SEC may prove any of the Defendants acted knowingly or severely recklessly by

  proving, by a preponderance of the evidence, that a Defendant deliberately closed his eyes to

  what would otherwise have been obvious to him. No one can avoid liability under the securities

  laws by deliberately ignoring what is obvious. If a Defendant has his suspicion aroused but then

  deliberately omits to make further inquiries, because he wishes to remain in ignorance, he is

  deemed to have knowledge. You may infer knowledge of the existence of a fact if a Defendant


                                                   25
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 26 of 50 PageID 15241




  (1) subjectively believed that there is a high probability that a fact exists and (2) took deliberate

  actions to avoid learning that fact. If you find by a preponderance of the evidence that a

  Defendant intentionally avoided knowledge or enlightenment, you may find that Defendant

  acted knowingly or severely recklessly.

          If you find that the SEC has proved one or more of its claims against Defendants, I alone

  will determine the remedy or remedies to be imposed later.




                                                   26
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 27 of 50 PageID 15242




                                          INSTRUCTION 17
          In Count IV, the SEC claims that Spartan, Island, Dilley, and Eldred violated Section 17(a)(3)

  of the Securities Act of 1933. Section 17(a)(3) makes it unlawful for a person, in connection with

  the offer or sale of a security, to engage in any transaction, practice, or course of business which

  operates or would operate as a fraud or deceit upon the purchaser.

          To prove a claim under Section 17(a)(3), the SEC must prove each of the following facts

  by a preponderance of the evidence:

          First, you must find that Spartan, Island, Dilley, or Eldred used an instrumentality of

  interstate commerce in connection with the offer to sell or sale of the security.

          Second, you must find that Spartan, Island, Dilley, or Eldred engaged in a transaction,

  practice, or course of business, in connection with the offer to sell or sale of a security, that

  operated or would operate as a fraud or deceit upon a purchaser; and

          Third, you must find that Spartan, Island, Dilley, or Eldred acted negligently.       Now I

  will provide you with some additional instructions to help you as you consider the facts the SEC

  must prove.

          For the first element, the same definition of the terms “instrumentality of interstate

  commerce,” “sale,” “sell,” “offer to sell,” or “offer for sale” that I gave regarding Count III apply

  here.

          For the second element, the SEC must prove that Spartan, Island, Dilley, or Eldred

  engaged in any act, practice, or course of business, in connection with the offer to sell or sale of

  a security, that operated or would operate as a fraud or deceit upon the purchaser.




                                                   27
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 28 of 50 PageID 15243




          The SEC does not need to identify any particular offer to sell or sale of securities by a

  specific person, including Spartan, Island, Dilley, or Eldred. Rather, it’s enough if the SEC proves

  that the act, practice, or course of business that Spartan, Island, Dilley, or Eldred engaged in

  involved, or touched in any way, the offer to sell or sale of securities.

         A “fraud or deceit” means a lie or a trick.

         A fraud or deceit doesn’t have to relate to an investment’s quality or actually result in the

  purchase or sale of any security. It is not necessary that Spartan, Island, Dilley, or Eldred, who

  were allegedly involved in the fraud or deceit, sold or purchased securities personally if the

  fraudulent or deceitful conduct defrauded some person.

         The term “would” in the phrase “would operate as a fraud or deceit” means that the act,

  practice, or course of business had the capacity to defraud a purchaser or seller. It’s not

  necessary that the act, practice, or course of business actually defrauded someone.

         The SEC has alleged that Spartan, Island, Dilley, or Eldred violated Section 17(a) of the

  Securities Act when Dilley schemed with Mirman and Rose, and Eldred schemed with Daniels,

  Fan and Harrison, to defraud the public that the Mirman/Rose Companies and

  Daniels/Harrison/Fan Companies were operating businesses with independent management and

  shareholders, rather than undisclosed “blank check” or “shell” companies for sale. The SEC

  contends that in furtherance of the Mirman/Rose scheme, Spartan and Dilley signed and

  submitted false Form 211 applications to FINRA; Spartan, Island and Dilley contributed to false

  DTC applications; Dilley found potential shell buyers; Dilley and Island signed an escrow

  agreement and false attestation letters for shell buyers; and Dilley and Island effectuated the

  bulk transfer of the entire deceptive public float of Mirman/Rose Companies to shell buyers. The


                                                   28
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 29 of 50 PageID 15244




  SEC alleges that Spartan and Eldred similarly schemed with Daniels, Harrison, and Fan by filing

  false Forms 211 with FINRA, all in support of the manufacture of undisclosed blank check

  companies – one of which Eldred expressly proposed to acquire himself while its Form 211 was

  pending.

         The SEC claims that Spartan Securities and Island Stock Transfer provided various services

  which were critical to the Mirman/Rose and Daniels/Harrison/Fan shell factories, including filing

  a Form 211 application with FINRA to demonstrate compliance with Rule 15c2-11. Finally, the

  SEC contends that Spartan, Dilley and Eldred Securities also had information that undermined

  any reasonable basis that the information required by Rule 15c2-11 was materially accurate and

  from a reliable source.

         For the third element as to Section 17(a)(3), the SEC must prove Spartan, Island, Dilley, or

  Eldred were negligent in in engaging in the act, practice, or course of business. “Negligence” is

  the failure to exercise the due diligence, care, or competence that a reasonable person would

  when making representations or engaging in an act, practice, or course of business. Ask yourself:

  Would a reasonable person have omitted or made the statements or engaged in the act, practice,

  or course of business?




                                                 29
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 30 of 50 PageID 15245




                                          INSTRUCTION 18
          In Counts VIII, IX, and X, the SEC asserts that Spartan, Island, Dilley, and Eldred aided and

  abetted violations of Section 17(a)(1), (2), and (3) of the Securities Act of 1933 by Alvin Mirman

  (“Mirman”), Sheldon Rose (“Rose”), Michael Daniels (“Daniels”), Andy Fan (“Fan”) or Diane

  Harrison (“Harrison”). Spartan, Island, Dilley, and Eldred may be liable for these violations – even

  if they personally did not commit the violations – if you find that they aided and abetted someone

  else who committed the violations. To prove this claim, the SEC must prove each of the following

  facts by a preponderance of the evidence:

          First, you must find that Mirman, Rose, Daniels, Fan, or Harrison violated Section 17(a)(1)

  , (2), or (3) of the Securities Act;

          Second, you must find that Spartan, Island, Dilley, or Eldred were aware that they were

  part of an overall activity that was improper; and

          Third, you must find that Spartan, Island, Dilley, or Eldred knowingly and substantially

  assisted Mirman, Rose, Daniels, Fan, or Harrison’s violations of Section 17(a)(1), (2), or (3) of the

  Securities Act.

          You should use the instructions and definitions on aiding and abetting that I gave you

  regarding Count II and knowingly that I gave you regarding Count III.

          To determine whether Mirman, Rose, Daniels, Fan, or Harrison violated Section 17(a)(1),

  you should use the elements and definitions I gave you regarding Count III.

          To determine whether Mirman, Rose, Daniels, Fan, or Harrison violated Section 17(a)(2),

  you should use the following instructions:




                                                   30
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 31 of 50 PageID 15246




          First, you must find that Mirman, Rose, Daniels, Fan, or Harrison used an instrumentality

  of interstate commerce in connection with the offer to sell or sale of a security.

          Second, you must find that Mirman, Rose, Daniels, Fan, or Harrison directly or indirectly

  made one or more misrepresentations of material fact or omissions of material fact in the offer

  to sell or sale of a security.

          And third, you must find that Mirman, Rose, Daniels, Fan, or Harrison was negligent in

  making the representation.

          Now I’ll provide you with some additional instructions to help you as you consider the

  facts the SEC must prove.

          For the first element – that an instrumentality of interstate commerce was used in

  connection with the offer to sell or sale of a security – you must use these definitions:

          “Instrumentality of interstate commerce” means the use of the mails, telephone,

  Internet, or some other form of electronic communication, an interstate delivery system such as

  Federal Express or UPS or a facility of a national securities exchange such as the New York Stock

  Exchange or NASDAQ or an inter-dealer electronic-quotation-and-trading system in the over-the-

  counter securities market. It’s not necessary that the facility of a national securities exchange

  was the means by which Spartan, Island, Dilley, or Eldred used a device, scheme, or artifice to

  defraud someone. It’s only necessary that the facility was used in some phase of the transaction.

          The terms “sale” or “sell” mean the transfer of a security for value. This includes the

  contract for sale for value or any other disposition for value of a security or interest in a security.

  An “offer,” “offer to sell,” or “offer for sale” means attempting to dispose of a security or an

  interest in a security for value by inviting buyers.


                                                    31
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 32 of 50 PageID 15247




         For the second element, the SEC must prove that someone made a misrepresentation of

  material fact or an omission of material fact.

         The SEC claims that Mirman, Rose, Daniels, Fan, or Harrison are responsible for the

  following misrepresentations of fact or omissions. The SEC allege that Rose and Mirman recruited

  persons to act as straw CEOs, to fraudulently obtain the effective registration of shell companies

  with the SEC, through the use of false and fraudulent statements and documents that were

  submitted to the SEC for this purpose. The SEC contends that a further purpose of the scheme

  was to issue unrestricted stock for these companies that could be secretly controlled by them.

  This was allegedly done so that Rose and Mirman would be in a position to control all or nearly

  all of the publicly traded shares of the companies, so that when they later sold a shell company,

  part of the sale would include the undisclosed transfer of the unrestricted free trading shares to

  the purchaser. In this way, the purchaser of the shell company would be in a position to engage

  in fraudulent schemes, such as "pump and dump" stock swindles.

         The SEC further alleges that Daniels, Fan, and Harrison manufactured undisclosed blank

  check companies based on a deceptive public float of purportedly unrestricted shares. Harrison

  and her husband, Daniels, allegedly manufactured at least five public companies. The Form 211s,

  including the responses to FINRA’s deficiency letters, contained misrepresentations with respect

  to the management, business purpose, and shareholders to give the false appearance of an

  operating company with a specific business plan (i.e. no plans to seek a merger or acquisition),

  independent management and an independent shareholder base. The SEC contends that Daniels

  and Harrison sold their first company to Fan as part of his endeavor to amass a roster of public




                                                   32
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 33 of 50 PageID 15248




  companies for later reverse mergers with Chinese companies. Daniels and Fan then allegedly

  agreed to create three more public vehicles from scratch.

          Finally, the SEC claims that Rose and Mirman and Daniels, Fan, and Harrison obtained

  money or property by means of the above untrue statements of a material fact or omissions to

  state a material fact necessary in order to make the statements made, in light of the

  circumstances under which they were made, not misleading.

          A “misrepresentation” is a statement that is not true. An “omission” is the failure to state

  facts that would be necessary to make the statements made by the Defendants not misleading

  to the Plaintiff.

          A misstatement or omission of fact is “material” if there is a substantial likelihood that a

  reasonable investor would attach importance to the misrepresented or omitted fact in

  determining his course of action. Put another way, there must be a substantial likelihood that a

  reasonable investor would view the misstated or omitted fact’s disclosure as significantly altering

  the total mix of available information. A minor or trivial detail is not a “material fact.”

          If Mirman, Rose, Daniels, Fan, or Harrison have made false or inaccurate statements

  regarding material facts before, such as statements made in reports they filed with the Securities

  Exchange Commission, information they sent to investors, or statements they made in press

  releases, they have a duty to correct those statements if it is discovered later that those

  statements weren’t true when made and they remain material to a shareholder’s investment

  decision.

          For the third element, the SEC must prove that Mirman, Rose, Daniels, Fan, or Harrison

  was negligent in making materially false or misleading statements or omissions in connection


                                                   33
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 34 of 50 PageID 15249




  with the offer to sell or sale of a security. “Negligence” is the failure to exercise the due diligence,

  care, or competence that a reasonable person would when making representations or engaging

  in an act, practice, or course of business. Ask yourself: Would a reasonable person have omitted

  or made the statements or engaged in the act, practice, or course of business?

         To find for the SEC, you need only find that Mirman, Rose, Daniels, Fan, or Harrison

  obtained money or property by means of any one of the misrepresentations or omissions. You

  need not find that Mirman, Rose, Daniels, Fan, or Harrison obtained money or property by means

  of all of the misrepresentations or omissions.

         To determine whether Mirman, Rose, Daniels, Fan, or Harrison violated Section 17(a)(3),

  you should use the elements I gave you regarding Count IV.




                                                    34
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 35 of 50 PageID 15250




                                         INSTRUCTION 19
         In Counts V, VI, and VII, the SEC claims that Spartan, Island, Dilley, and Eldred violated

  Section 10(b) of the Exchange Act and Exchange Act Rules 10b-5(a), 10b-5(b), and 10b-5(c). Rule

  10b-5(a) makes it unlawful for a person to employ any device, scheme, or artifice to defraud

  someone else in connection with the purchase or sale of any security. Rule 10b-5(b) makes it

  unlawful for a person to commit a fraud in connection with the purchase or sale of a security.

  Rule 10b-5(c) makes it unlawful for a person to engage in any practice or course of dealing that

  would operate as a fraud in connection with the purchase or sale of any security.

         The SEC may bring a civil action for a violation of Rule 10b-5(a), (b), and (c). To prove a

  claim under Rule 10b-5(a), (b), and (c), the SEC must prove each of the following facts by a

  preponderance of the evidence:

         First, you must find that Spartan, Island, Dilley, or Eldred used an instrumentality of

  interstate commerce in connection with the purchase or sale of a security.

         Second, you must find that Spartan, Island, Dilley, or Eldred used a device, scheme, or

  artifice to defraud someone in connection with the purchase or sale of a security; or made a

  misrepresentation of a material fact, or omitted a material fact, in connection with the purchase

  or sale of a security; or engaged in an act, practice, or course of business in connection with the

  purchase or sale of a security that operated or would operate as a fraud or deceit on any person.

         Third, you must find that Spartan, Island, Dilley, or Eldred acted knowingly or with severe

  recklessness.




                                                  35
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 36 of 50 PageID 15251




         For the first element, the terms “instrumentality of interstate commerce,” “sale,” “sell,”

  “offer to sell,” or “offer for sale” mean the same thing as I previously explained for Counts III and

  IV.

         For the second element, the SEC alleges that Spartan, Island, Dilley, and Eldred violated

  three portions of Rule 10b-5. It is not necessary that the SEC prove that Spartan, Island, Dilley,

  and Eldred violated all three portions of the Rule. However, you must be unanimous as to which

  portion of the Rule, if any, each Defendant violated. I will now discuss the requirements of each

  portion of the Rule separately.

         1) Rule 10b-5(a)

         To prove its claim under Rule 10b-5(a), the SEC must prove that Spartan, Island, Dilley, or

  Eldred used a device, scheme, or artifice to defraud in connection with the purchase or sale of a

  security. The SEC does not need to identify any particular purchase or sale of securities by a

  specific person, including Spartan, Island, Dilley, and Eldred. Rather, it’s enough if the SEC proves

  that the device, scheme, or artifice to defraud used by Spartan, Island, Dilley, or Eldred involved,

  or touched in any way, the purchase or sale of securities.

         The SEC claims that Spartan, Island, Dilley, or Eldred violated Section 10(b) and Rule 10b-

  5(a) when Dilley schemed with Mirman and Rose, and Eldred schemed with Daniels, Fan and

  Harrison, to defraud the public that the Mirman/Rose Companies and Daniels/Harrison/Fan

  Companies were operating businesses with independent management and shareholders, rather

  than undisclosed “blank check” or “shell” companies for sale. The SEC alleges that in furtherance

  of the Mirman/Rose scheme, Spartan and Dilley signed and submitted false Form 211

  applications to FINRA; Spartan, Island and Dilley contributed to false DTC applications; Dilley


                                                   36
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 37 of 50 PageID 15252




  found potential shell buyers; Dilley and Island signed an escrow agreement and false attestation

  letters for shell buyers; and Dilley and Island effectuated the bulk transfer of the entire deceptive

  public float of Mirman/Rose Companies to shell buyers. The SEC further alleges that Spartan and

  Eldred similarly schemed with Daniels, Harrison, and Fan by filing false Forms 211 with FINRA, all

  in support of the manufacture of undisclosed blank check companies – one of which Eldred

  expressly proposed to acquire himself while its Form 211 was pending.

         The SEC also alleges that Spartan Securities and Island Stock Transfer provided various

  services which were critical to the Mirman/Rose and Daniels/Harrison/Fan shell factories,

  including filing a Form 211 application with FINRA to demonstrate compliance with Rule 15c2-

  11. Finally, the SEC alleges that Spartan, Dilley and Eldred Securities also had information that

  undermined any reasonable basis that the information required by Rule 15c2-11 was materially

  accurate and from a reliable source.

         The terms “scheme,” “device,” “misrepresentation,” “omission,” and “material” mean

  the same thing as I previously explained for Counts III and IV.

         For purposes of Rule 10b-5, the maker of a statement is the person or entity with ultimate

  authority over the statement, including its content and whether and how to communicate it.

         2) Rule 10b-5(b)

         To prove its claim under Rule 10b-5(b), the SEC must prove that Spartan, Island, Dilley, or

  Eldred either made an untrue statement of material fact or omitted a material fact, either of

  which would tend to mislead the prospective buyer or seller of a security.

         The terms “misrepresentation,” “omission,” “material,” mean the same thing as I

  previously explained in the instruction regarding Counts III and IV. For purposes of Rule 10b-5,


                                                   37
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 38 of 50 PageID 15253




  the maker of a statement is the person or entity with ultimate authority over the statement,

  including its content and whether and how to communicate it.

         The SEC does not need to identify any particular purchase or sale of securities by a specific

  person, including Spartan, Island, Dilley, or Eldred. Rather, it’s enough if the SEC proves that the

  misrepresentation or omission involved or touched any purchase or sale of a security in any way.

         The SEC contends that Spartan, Island, Dilley, and Eldred made misrepresentations and

  omissions to, among others, FINRA, DTC participants, and securities purchasers. The SEC claims

  that Spartan, Dilley, and/or Eldred made misrepresentations and omissions in the filing of 15c2-

  11 applications and submissions, including, but not limited to:

     •   Alvin Mirman and Sheldon Rose’s involvement and/or role in the issuers;
     •   Mirman and Rose’s control of the issuers;
     •   Whether the issuers were shells or blank check companies;
     •   That the issuers had no consultants;
     •   The true business purpose of the issuers;
     •   Communications with CEOs/Presidents of the issuers;
     •   The relationships and affiliations among shareholders and Mirman and Rose;
     •   The solicitations of the shareholders;
     •   The issuers’ plans for potential mergers or acquisitions;
     •   That the issuers’ shareholders have control of their shares;
     •   That Spartan conducted due diligence on the issuers;
     •   Spartan and Island’s relationship with Sheldon Rose and Alvin Mirman, Diane Harrison,
         Michael Daniels and Andy Fan;
     •   Michael Daniels, Diane Harrison, and Andy Fan’s involvement in the issuers;
     •   Circumstances surrounding the Form 211 submissions, including the identity of the
         person for whom the quotation is being submitted;
     •   That there are no other issuers that the current officers or directors of the issuers have
         requested a listing quotation on;
     •   That there was no material information, including adverse information regarding the
         issuer that the firm is aware of or has in its possession.
     •   Spartan, Island, and Dilley initiated and provided false information for applications filed
         with the DTC, including misrepresenting the shell status of issuers.



                                                  38
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 39 of 50 PageID 15254




     •   Island and Dilley made misrepresentations and omissions regarding the designation of
         the securities as free trading.
     •   Island and Dilley made misrepresentation and omissions when effectuating the bulk
         issuance and transfer of securities, including stock certificates without restrictive
         legends.

         3) Rule 10b-5(c)

         To prove its claim under Rule 10b-5(c), the SEC must prove that Spartan, Island, Dilley, or

  Eldred engaged in an act, practice, or course of business – in connection with the purchase or

  sale of a security – that operated or would operate as a fraud or deceit on any person. The SEC

  does not need to identify any particular purchase or sale of securities by a specific person,

  including Spartan, Island, Dilley, or Eldred. Rather, it’s enough if the SEC proves that the act,

  practice, or course of business that Spartan, Island, Dilley, or Eldred engaged in involved, or

  touched in any way, the purchase or sale of securities.

         A “fraud or deceit” means a lie or a trick. A fraud or deceit doesn’t have to relate to an

  investment’s quality or actually result in the purchase or sale of any security. It’s not necessary

  that Spartan, Island, Dilley, or Eldred, who was allegedly involved in the fraud or deceit, sold or

  purchased securities personally if the fraudulent or deceitful conduct defrauded some person.

         The term “would” in the phrase “would operate as a fraud or deceit” means that the act,

  practice, or course of business had the capacity to defraud a purchaser or seller. It’s not

  necessary that the act, practice, or course of business actually defrauded someone.

         The SEC claims that Spartan, Island, Dilley, or Eldred violated Section 10(b) and Rule 10b-

  5(c) when Dilley schemed with Mirman and Rose, and Eldred schemed with Daniels, Fan and

  Harrison, to defraud the public that the Mirman/Rose Companies and Daniels/Harrison/Fan

  Companies were operating businesses with independent management and shareholders, rather

                                                  39
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 40 of 50 PageID 15255




  than undisclosed “blank check” or “shell” companies for sale. The SEC alleges that in furtherance

  of the Mirman/Rose scheme, Spartan and Dilley signed and submitted false Form 211

  applications to FINRA; Spartan, Island and Dilley contributed to false DTC applications; Dilley

  found potential shell buyers; Dilley and Island signed an escrow agreement and false attestation

  letters for shell buyers; and Dilley and Island effectuated the bulk transfer of the entire deceptive

  public float of Mirman/Rose Companies to shell buyers. The SEC further alleges that Spartan and

  Eldred similarly schemed with Daniels, Harrison, and Fan by filing false Forms 211 with FINRA, all

  in support of the manufacture of undisclosed blank check companies – one of which Eldred

  expressly proposed to acquire himself while its Form 211 was pending.

         The SEC also alleges that Spartan Securities and Island Stock Transfer provided various

  services which were critical to the Mirman/Rose and Daniels/Harrison/Fan shell factories,

  including filing a Form 211 application with FINRA to demonstrate compliance with Rule 15c2-

  11. Finally, the SEC alleges that Spartan, Dilley and Eldred Securities also had information that

  undermined any reasonable basis that the information required by Rule 15c2-11 was materially

  accurate and from a reliable source.

         For the third element, the SEC must prove that Spartan, Island, Dilley, or Eldred acted

  knowingly or with severe recklessness which I’ve defined in the instruction regarding Count III.




                                                   40
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 41 of 50 PageID 15256




                                         INSTRUCTION 20
         In Counts XI, XII, XIII, the SEC asserts that Spartan, Island, Dilley, and Eldred aided and

  abetted violations of Section 10(b) and Rule 10b-5(a), (b), and (c) of the Exchange Act by Mirman,

  Rose, Daniels, Fan, or Harrison. Spartan, Island, Dilley and Eldred may be liable for these

  violations – even if they personally did not commit the violations – if you find that they aided and

  abetted someone else who committed the violations. To prove this claim, the SEC must prove

  each of the following facts by a preponderance of the evidence:

         First, you must find that Mirman, Rose, Daniels, Fan, or Harrison violated Section 10(b)

  and Rule 10b-5(a), (b), or (c) of the Exchange Act;

         Second, you must find that Spartan, Island, Dilley, or Eldred were aware that they were

  part of an overall activity that was improper; and

         Third, you must find that Spartan, Island, Dilley, or Eldred knowingly and substantially

  assisted Mirman, Rose, Daniels, or Harrison’s violations of Section 10(b) and Rule 10b-5(a), (b),

  or (c) of the Exchange Act.

         To determine whether Mirman, Rose, Daniels, Fan, or Harrison violated Section 10(b) and

  Rule 10b-5, you should use the elements and definitions I gave you for Counts V, VI, and VII.

         The SEC alleges that Mirman, Rose, Daniels, Fan, or Harrison engaged in the following

  conduct. The SEC claims that Rose and Mirman recruited persons to act as straw CEOs, to

  fraudulently obtain the effective registration of shell companies with the SEC, through the use of

  false and fraudulent statements and documents that were submitted to the SEC for this purpose.

  A further purpose of the alleged scheme was to issue unrestricted stock for these companies that

  could be secretly controlled by them. This was allegedly done so that Rose and Mirman would


                                                  41
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 42 of 50 PageID 15257




  be in a position to control all or nearly all of the publicly traded shares of the companies, so that

  when they later sold a shell company, part of the sale would include the undisclosed transfer of

  the unrestricted free trading shares to the purchaser. In this way, the purchaser of the shell

  company would be in a position to engage in fraudulent schemes, such as "pump and dump"

  stock swindles.

         The SEC also alleges that Daniels, Fan, and Harrison manufactured undisclosed blank

  check companies based on a deceptive public float of purportedly unrestricted shares. The SEC

  claims that Harrison and her husband, Daniels, manufactured at least five public companies. The

  Form 211s, including the responses to FINRA’s deficiency letters, allegedly contained

  misrepresentations with respect to the management, business purpose, and shareholders to give

  the false appearance of an operating company with a specific business plan (i.e. no plans to seek

  a merger or acquisition), independent management and an independent shareholder base. The

  SEC contends that Daniels and Harrison sold their first company to Fan as part of his endeavor to

  amass a roster of public companies for later reverse mergers with Chinese companies. Finally,

  the SEC alleges that Daniels and Fan then agreed to create three more public vehicles from

  scratch.

         You should use the instructions and definitions on aiding and abetting that I gave you

  regarding Count II and knowingly that I gave you regarding Count III.




                                                   42
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 43 of 50 PageID 15258




                                          INSTRUCTION 21
          In Count XIV, the SEC claims that Spartan, Island, and Dilley violated Sections 5(a) and 5

  (c) of the Securities Act of 1933, which require the offer or sale of certain securities to be

  registered. Registering securities ensures that companies file essential facts with the SEC, which

  then makes these facts public. It’s unlawful, without an exemption from the Securities Act’s

  registration requirements, for any person to use an instrumentality of interstate commerce to

  buy or sell, offer to buy or sell, or transport or deliver after sale, an unregistered security.

          The SEC claims that the sales of the securities in this case violated the registration

  requirements. Specifically, the SEC claims the transfers of stock from the shareholders of On the

  Move Systems Corp, Rainbow Coral Corp, First Titan Corp, Neutra Corp, Aristocrat Group Corp,

  First Social Networx, Global Group Enterprises Corp, E-Waste Corp, First Independence Corp, and

  Changing Technologies, to the stock buyers, violated the registration requirements because

  those transactions were not included in an effective registration statement.

          Spartan, Island, and Dilley deny that these sales violated these requirements. They also

  claim that even if the sales were unregistered, they did not violate Section 5 because an

  exemption from the registration requirement was applicable. The SEC denies that this exemption

  applies to the relevant stock sales.

          To succeed on its claim that Spartan, Island, or Dilley violated Securities Act Sections 5(a)

  and 5(c), the SEC must prove each of the following three elements by a preponderance of the

  evidence:

          First, you must find that Spartan, Island, or Dilley directly or indirectly sold, or offered to

  sell, securities.


                                                    43
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 44 of 50 PageID 15259




          Second, you must find that Spartan, Island, or Dilley used an instrument of transportation

  or communication in interstate commerce in connection with the offer to sell or sale of securities.

          And third, you must find that a registration statement for the securities was not in effect.

          A “security” is an investment in a commercial, financial, or other business enterprise with

  the expectation that profits or other gain will be produced by others. Some common types of

  securities are stocks, bonds, debentures, warrants, and investment contracts.

          The terms “sale” or “sell” mean the transfer of a security for value. This includes contracts

  for the sale for value or any other disposition for value of a security or interest in a security. An

  “offer,” “offer to sell,” or “offer for sale” means attempting to dispose of a security or an interest

  in a security for value by inviting buyers.

          To “directly or indirectly” sell securities means Spartan, Island, or Dilley was a necessary

  participant, or substantial factor, in the sale or offer to sell that the SEC claims is in violation of

  Securities Act Section 5.

          Spartan, Island, or Dilley may be a “necessary participant” or “substantial factor” in the

  sale of securities if, for example, they employ or direct others to sell or offer to sell securities, or

  plans the process by which unregistered securities are offered or sold.

          To satisfy this element, the SEC isn’t required to show that Spartan, Island, or Dilley had

  direct contact with any of the investors who were offered or purchased the securities at issue.

          “Instrument of transportation or communication in interstate commerce” means the use

  of the mails, telephone, Internet, or some other form of electronic communication, or an

  interstate delivery system such as Federal Express or UPS, or an inter-dealer electronic-

  quotation-and-trading system in the over-the-counter securities market.


                                                    44
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 45 of 50 PageID 15260




         In this case there is a dispute over whether the securities were registered. For each

  transfer alleged to be unregistered by the SEC, the SEC must prove by a preponderance of the

  evidence that a registration statement for the security was not in effect. It is enough for you to

  find in the SEC’s favor if you find that any of the transfers at issue were not registered.

         A person who sells unregistered securities violates Sections 5(a) and 5(c) regardless of

  whether the violation was committed knowingly, intentionally, recklessly, or negligently.

  Spartan, Island, or Dilley’s good-faith belief that the sale or offer to sell was legal, and their

  reliance on the advice of counsel, aren’t defenses to a violation of Sections 5(a) and 5(c).

         If you find that the SEC has proved these three elements by a preponderance of the

  evidence, the burden shifts to Spartan, Island, and Dilley to prove, by a preponderance of the

  evidence, that the offer to sell or sale of the securities were exempt from the Securities Act’s

  registration requirements.

         Spartan, Island, and Dilley have argued that the transfers were exempt from registration

  because the purchasers of the securities were not underwriters.

         The term “underwriter” means any person who has purchased from an issuer with a view

  to, or offers or sells for an issuer in connection with, the distribution of any security, or

  participates or has a direct or indirect participation in any such undertaking. The issuer is the

  company whose stock is sold. The term “issuer” includes any person directly or indirectly

  controlling or controlled by the issuer, or any person under direct or indirect common control

  with the issuer.




                                                   45
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 46 of 50 PageID 15261




          If Spartan, Island, or Dilley prove by a preponderance of the evidence that the transfer

  was not made by an underwriter then the transfer is exempt from registration and you must issue

  a verdict for Spartan, Island, or Dilley.

          If you find that the SEC has proved one or more of its claims against Spartan, Island, or

  Dilley, I alone will determine the remedy or remedies to impose at a later date.




                                                 46
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 47 of 50 PageID 15262




                                       INSTRUCTION 22
         Agencies may use guidance and other publications to educate regulated parties of existing

  legal requirements, or provide non-binding advice on technical issues through examples or

  practices to guide the application or interpretation of statutes and regulations. But

  interpretations contained in policy statements lack the force of law, and do not impose binding

  requirements or standards on persons or entities.




                                                47
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 48 of 50 PageID 15263




                                       INSTRUCTION 23
         You’ve been permitted to take notes during the trial. Most of you – perhaps all of you –

  have taken advantage of that opportunity. You must use your notes only as a memory aid during

  deliberations. You must not give your notes priority over your independent recollection of the

  evidence. And you must not allow yourself to be unduly influenced by the notes of other jurors.

  I emphasize that notes are not entitled to any greater weight than your memories or impressions

  about the testimony.




                                                48
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 49 of 50 PageID 15264




                                         INSTRUCTION 24
         Your verdict must be unanimous — in other words, you must all agree. Your deliberations

  are secret, and you’ll never have to explain your verdict to anyone.

         Each of you must decide the case for yourself, but only after fully considering the evidence

  with the other jurors. So you must discuss the case with one another and try to reach an

  agreement. While you’re discussing the case, don’t hesitate to reexamine your own opinion and

  change your mind if you become convinced that you were wrong. But don’t give up your honest

  beliefs just because others think differently or because you simply want to get the case over with.

         Remember that, in a very real way, you’re judges — judges of the facts. Your only interest

  is to seek the truth from the evidence in the case.




                                                  49
Case 8:19-cv-00448-VMC-CPT Document 249 Filed 07/30/21 Page 50 of 50 PageID 15265




                                          INSTRUCTION 25
         When you get to the jury room, choose one of your members to act as foreperson. The

  foreperson will direct your deliberations and speak for you in court.

         A verdict form has been prepared for your convenience.

         Take the verdict form with you to the jury room. When you’ve all agreed on the verdict,

  your foreperson must fill in the form, sign it and date it. Then you’ll return it to the courtroom.

         If you wish to communicate with me at any time, please write down your message or

  question and give it to the court security officer. The court security officer will bring it to me and

  I’ll respond as promptly as possible — either in writing or by talking to you in the courtroom.

         Please understand that I may have to talk to the lawyers and the parties before I respond

  to your question or message, so you should be patient as you await my response. But I caution

  you not to tell me how many jurors have voted one way or the other at that time. That type of

  information should remain in the jury room and not be shared with anyone, including me, in your

  note or question.




                                                   50
